Cobb, P. J.
(After stating the foregoing facts.) Defendant had paid nothing for the material for the purchase-price of which the action was brought. The issue made by the plea and the evidence seems to have been whether such material was totally worthless. If under the evidence it was not entirely worthless, there was no evidence tending to show how much less than the purchase-price it was worth, and therefore nothing upon which the jury could find for the plaintiff less than the full price. Consequently there had to be a verdict for the plaintiff for the amount claimed, or a general verdict for the defendant. Hinkle v. Burt, 94 Ga. 506; Otis v. Holmes, 109 Ga. 775. This being true, the charges complained of were not hurtful to the defendant. The other grounds of the motion for a new trial do not require consideration.
Judgment affirmed,

All the Justices concur, except Fish, G. J absent..